  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 1 of 28




                IN Tl{E UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JESSICA DEARDORFF and DAVID                  )
 CHAPMAN, on behalf of themselves             )
 and on behalf of all others similarly        )
 situated,                                    )
                                              )
                               Plaintiffs,    )
                                              )
 V.                                           )       COMPLAINT - CLASS ACTION
                                              )
 CELLULAR SALES OF                            )     Civil Action No.:
 KNOXVILLE, INC., CELLULAR                    )
 SALES OF PENNSYLVANIA, LLC,                  )     Jury trial demanded
 and CELLULAR SALES OF                        )
 NORTH CAROLINA, LLC.                         )
                                              )
                                              )
                                              )
                                              )
                                              )
                          Defendants.         )


       Plaintiffs Deardorff and Chapman ("Plaintiffs"), individually and on behalf of

all others similarly situated, by their attorneys, Getman, Sweeney & Dunn, PLLC, and

Outten & Golden LLP, allege, upon personal knowledge as to themselves and upon

information and belief as to other matters, as follows:

                          PRELIMINARY STATEMENT

       1.     Plaintiffs are individuals who have worked for Defendants in their

Verizon-authorized retail locations nationwide as Sales Representatives selling

cellular service and related equipment.
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 2 of 28




        2.     This case arises out of Defendants' failure to pay overtime wages to

Plaintiffs and other similarly situated employees for hours worked over 40 in a work

week.

        3.     Sales Representatives work more than 40 hours in a week and

Defendants have company-wide pay policies and practices and a time recording

system that encourages Sales Representatives to work unscheduled hours that go

unrecorded. Despite Sale Representatives' performance of work during overtime

hours, Defendants do not pay Sales Representatives overtime wages.

        4.     Plaintiffs bring collective action claims under the FLSA for overtime

wages required under 29 U.S.C. § 207 but not paid. Plaintiffs bring these claims on

behalf of themselves and other similarly situated employees under 29 U.S.C. § 216(b)

for payment of back wages and an equal amount of liquidated damages, attorneys'

fees, interest, and costs under 29 U.S.C. § 216(b).

        5.     Plaintiff Chapman also brings class action claims under North Carolina

Wage and Hour Act, N.C. Gen. Stat. § 95-25.1, et seq. ("NCWHA") for failure to

pay wages when due. He brings these claims on behalf of himself and other similarly

situated employees who Defendants employed in North Carolina pursuant to Fed. R.

Civ. P. 23(b)(3) for payment of unpaid wages, liquidated damages, attorneys' fees,

interest, and costs.

        6.     Plaintiff Deardorff also brings class action claims under the

Pennsylvania Minimum Wage Act, 34 Pa. Code § 231.1 et seq. for failure to pay all

wages when due. Deardorff brings these claims on behalf of herself and other


                                           2
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 3 of 28




similarly situated employees who Defendants employed in Pennsylvania pursuant to

Fed. R. Civ. P. 23(b)(3) for payment of unpaid wages, liquidated damages, attorneys'

fees, interest, and costs.

                             JURISDICTION M1> VENUE

       7.      The Court has federal question jurisdiction in this action pursuant to 28

U.S.C. §§ 1331 and 1337, and 29 U.S.C. § 216(b).

       8.      The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. § 1367(a).

       9.      This Court has the power to grant declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202.

       10.     Venue is proper in this district pursuant to 28 U.S.C. § 1391.

                                      PARTIES

        11.    Plaintiff Jessica Deardorff is a natural person who currently resides in

York County, Pennsylvania. From approximately May 2017 to December 2017,

Deardorff worked as a Sales Representative in Defendants' stores in Hanover, PA,

Hummelstown, PA, and Waynesboro, PA.             Deardorff also attended trainings in

Philadelphia, PA and occasional meetings in York, PA.

       12.     During the period that Deardorff worked for Defendants, Defendants

employed her and other Sales Representatives within the meaning 29 U.S.C. §§ 203(d)

and 203(g) to sell Verizon cellular service and equipment in their Verizon authorized

retail stores. Defendants employed Deardorff and other Sales Representatives in




                                           3
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 4 of 28




interstate commerce and in an enterprise engaged in the production of goods for

interstate commerce within the meaning of29 U.S.C. § 203(s)(l)(A).

       13.    During her employment, Deardorff regularly worked more than 40

hours in a workweek. Despite her overtime work, Defendants did not pay Deardorff

overtime wages for the overtime hours.

       14.    Deardorffs consent to sue form is attached as Exhibit A.

       15.    Plaintiff David Chapman is a natural person who currently resides in

Edgecombe County, North Carolina. From approximately January 2017 to July 2018,

Chapman worked for Defendants as a Sales Representative in Defendants' store at 102

River Oaks Dr., Tarboro, NC 27886.

       16.    During the period that Chapman worked for Defendants, Defendants

employed him and other Sales Representatives within the meaning 29 U.S.C. §§

203( d) and 203(g) to sell Verizon cellular service and equipment in their Verizon

authorized retail stores. Defendants employed Chapman and other Sales

Representatives in interstate commerce and in an enterprise engaged in the production

of goods for interstate commerce within the meaning of 29 U.S.C. § 203(s)(l )(A).

       17.    During his employment, Chapman regularly worked more than 40 hours

in a workweek. Despite his overtime work, Defendants did not pay Chapman overtime

wages for the overtime hours.

       18.    Chapman's consent to sue is attached as Exhibit B.

       19.    Defendant Cellular Sales of Knoxville, Inc. is a privately held, for-profit

corporation organized under the laws of the State of Tennessee for the purpose, among


                                           4
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 5 of 28




others, of selling cellular phone service and related equipment across the country. Its

principle place of business is located at 9040 Executive Park Drive, Knoxville, TN

37923-4607 and it may be served through its registered agent Pamela Kimball in room

329 on floor 3 at that same address.

       20.    Defendant Cellular Sales of Pennsylvania, LLC is a privately held, for-

profit corporation organized under the laws of the Pennsylvania for the purpose,

among others, of selling cellular phone service and related equipment in Pennsylvania.

Its principle place of business is 309 Lancaster Ave., Malvern, PA 19355-1889, and it

may be served through its registered agent CT Corporation System at 116 Pine Street,

Suite 320, Harrisburg, PA 17101.

       21.    Defendant Cellular Sales of North Carolina LLC is a privately held, for-

profit corporation organized under the laws of the State of North Carolina for the

purpose, among others, of selling cellular phone service and related equipment in

North Carolina. Its principle place of business is located at 160 Mine Lake Court,

Suite 200, Raleigh, NC 27615-6417 and it may be served through its registered agent

CT Corporation System.

       22.    Upon information and belief, Defendant Cellular Sales of Pennsylvania

is a wholly owned subsidiary of Defendant Cellular Sales of Knoxville, Inc.

       23.    Cpon information and belief, Defendant Cellular Sales of North

Carolina LLC is a wholly owned subsidiary of Defendant Cellular Sales of Knoxville,

Inc.




                                          5
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 6 of 28




        24.     A substantial amount of both Defendants' Cellular Sales of

Pennsylvania and Defendant Cellular Sales of Knoxville, Inc. business was conducted

in this District.

        25.     The precise size and the identity of the Pennsylvania and North Carolina

Putative Class Members should be ascertainable from the business records, tax records

and/or employee or personnel records of Defendants and their related and affiliated

entities.

                    FLSA COLLECTIVE ACTION DEFINITION

        26.     The class of similarly situated employees sought to be certified under

29 U.S.C. § 216(b) as a collective action is defined as:

        all current and/or former employees of Defendants who were or are
        employed to sell cellular service and related equipment in Defendants'
        retail stores and were not paid overtime wages for all hours worked
        more than 40 in a workweek since the date which falls within the three
        chronological years immediately preceding the date on which this action
        was filed to the date final judgment in this action is entered.

("FLSA Collective Members")

               RULE 23 NORTH CAROLINA CLASS DEFINITION

        27.     The class of similarly situated employees sought to be certified as a class

under Fed. R. Civ. P. 23 is defined as:

        all current and/or former persons employed by one or more of
        Defendants in North Carolina to sell cellular service and related
        equipment in Defendants' Verizon authorized retail stores and were not
        paid overtime wages for hours worked more than 40 in a workweek.
        The Class Action Period is the period ending at any time in the two-year
        time period immediately preceding the date on which this action is filed
        to the date final judgment in this action is entered.



                                             6
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 7 of 28




("NC Class Members")

              RULE 23 PENNSYLVA.t~IA CLASS DEFINITION

       28.     The class of similarly situated employees sought to be certified as a class

W1der Fed. R. Civ. P. 23 is defined as:

       all current and/or former persons employed by one or more of
       Defendants in Pennsylvania to sell cellular service and related
       equipment in Defendants' Verizon authorized retail stores and were not
       paid overtime wages for hours worked more than 40 in a workweek.
       The Class Action Period is the period ending at any time in the two-year
       time period immediately preceding the date on which this action is filed
       to the date final judgment in this action is entered.


                         COVERAGE UNDER THE FLSA

       29.     At all times hereinafter mentioned, Defendants are and have been

employers within the meaning of29 'G.S.C. §203(d).

       30.     At all times hereinafter mentioned, Defendants are and have been an

enterprise within the meaning of29 U.S.C. §203(r).

       3 1.    At all times hereinafter mentioned, Defendants have been an enterprise

engaged in commerce or in the production of goods or services for commerce within

the meaning of29 U.S.C. §203(s)(l ), in that said enterprise has and has had employees

engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person and in that said enterprise has had and has

an annual gross volume of sales made or business done of not less than $500,000

(exclusive of excise taxes at the retail level which are separately stated).



                                            7
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 8 of 28




       32.    At all times hereinafter mentioned, Deardorff, Chapman and all those

similarly situated, were individual employees engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §207.

                                      FACTS

       33.    Defendants employed Deardorff as a Sales Representative at stores in

Hanover, PA, Hummelstown, PA and Waynesboro, PA to sell Verizon cellular service

and related equipment.

       34.    Defendants employed Chapman as a Sales Representative at a store in

Tarboro, NC to sell Verizon cellular service and related equipment.

       35.    Defendants employ Sales Representatives in their stores across the

country.

Sales Representative Compensation

       36.    Defendants paid Deardorff, Chapman, and other Sales Representatives

a set hourly rate for every recorded hour of work. Their wages varied from pay period

to pay period depending on the hours that they worked.

       37.    Defendants did not pay Deardorff, Chapman and other Sales

Representatives an overtime premium for hours more than 40 in a workweek. They

paid the same hourly wage regardless of whether Deardorff, Chapman and other Sales

Representatives worked more or less than 40 hours in a workweek.

       38.    Defendants paid Deardorff, Chapman and other Sales Representatives

their hourly wages twice a month.




                                         8
  Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 9 of 28




       39.    Defendants called the hourly pay they paid Deardorff, Chapman and

other Sales Representatives a draw against commission.

       40.    Defendants treated the hourly wages they paid to Deardorff, Chapman

and other Sales Representatives during training, when they were not earning

commissions, as a draw against commissions as well.

       41.    Deardorff,   Chapman and other Sales Representatives              earned

commissions on products and services they or other Sales Representatives sold.

       42.    When Deardorff, Chapman and other Sales Representatives earned

commissions in a month Defendants paid them in a check separate from the hourly

pay.

       43.    Deardorff, Chapman and other Sales Representatives would only

receive a commission check if the commissions they earned in the month exceeded the

amount they were paid in hourly wages for the month.

       44.    If Deardorff, Chapman and other Sales Representatives' commission

earnings in a month did not exceed their hourly wages, they would not receive a

commission check.

       45.    If Deardorff, Chapman and other Sales Representatives' commission

earnings in a month were less than their hourly wages, including hourly wages during

training, the negative balance would be carried over to the next pay month so that they

would have to earn commissions in an amount greater than their hourly wages plus

any negative balance before they would receive a commission check for the month.




                                          9
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 10 of 28




       46.    Deardorff, Chapman and other Sales Representatives' negative balances

continued to accrue from month to month if their commission earnings did not exceed

their hourly wages.

       47.    Deardorff and Chapman received commission pay in approximately

half the months that they worked for Defendants.

       48.    Upon information and belief, most Sales Representatives did not receive

commission checks every month. Defendants' wage and hour data records how many

Sales Representatives did not receive commission checks every month.

       49.    Deardorff and Chapman frequently did not receive commission checks.

       50.    Upon information and belief, many Sales Representatives frequently did

not receive commission checks. Defendants' wage and hour data records how often

Sales Representatives did not receive commission checks.

       51.    Upon information and belief, some Sales Representatives never

received commission checks. Defendants' wage and hour data records how many

Sales Representatives never received commission checks.

       52.    If Deardorff, Chapman or other Sales Representatives' negative balance

reached a certain level, Defendants could implement a performance improvement plan

for the offending Sales Representatives. If offending Sales Representatives did not

reduce the negative balance, they risked termination.

       5 3.   If Deardorff, Chapman or other Sales Representatives did not earn

commissions in an amount greater than their hourly wages in consecutive months,

Defendants could implement a performance improvement plan for the offending Sales


                                          10
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 11 of 28




Representatives. If the offending Sales Representatives did not reverse the trend, they

would risk termination.

Sales Representative Hours of Work

       54.    Deardorff, Chapman and other Sales Representatives were scheduled to

work certain shift hours each workweek.

       55.    The amount of shift hours Deardorff, Chapman and other Sales

Representatives were scheduled to work often exceeded 40 hours a workweek.

       56.    Defendants' time keeping system was incorporated into their point of

sale software and automatically began recording Deardorff, Chapman and other Sales

Representatives' work hours for a shift when they logged into Defendants' point of

sale program at the beginning of their shift.

       57.    Defendants' time keeping system did not automatically begin recording

Deardorff, Chapman and other Sales Representatives' work hours when they logged

into Defendants' point of sale program at times other than the beginning of their shift.

       58.    Defendants' time keeping system automatically signed Deardorff,

Chapman and other Sales Representatives out of work when the shift ended even if

they remained logged into Defendants' point of sales system or remained in the store

working.

       59.    Defendants' time keeping system automatically signed Deardorff,

Chapman and other Sales Representatives out of work when the shift ended without

requiring a contemporaneous acknowledgement by Deardorff, Chapman or other

Sales Representatives that they had stopped work.


                                           11
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 12 of 28




       60.     Deardorff, Chapman and other Sales Representatives regularly worked

more than their scheduled hours. Defendants encouraged Deardorff, Chapman and

other Sales Representatives to arrive at work before their shifts began and encouraged

them to meet with potential customers outside their scheduled hours to sell services

and products. Deardorff, Chapman and other Sales Representatives routinely stayed

past their scheduled hours to complete unfinished work or to close the store and they

were required to attend meetings outside their schedule hours.

       61.     As a result, Deardorff, Chapman and other Sales Representatives

routinely worked unrecorded hours.

       62.     Defendants' compensation system discouraged Deardorff, Chapman

and other Sales Representatives from reporting unscheduled hours because recording

additional hours resulted in a larger draw that they had to cover each month with

commissions. The larger the draw, the more likely they would not be able to cover it

with commissions. If they did not cover their draw, they risked being put into a

performance improvement plan and losing their job.

       63.     The danger of recording additional hours was even greater once

Deardorff, Chapman and other Sales Representatives were put into performance

improvement plan because not covering one's draw while in the plan could lead to

termination.

       64.     Defendants'   compensation system provided little incentive to

Deardorff, Chapman and other Sales Representatives to record unscheduled hours

because Defendants paid any commissions over the hourly draw at approximately the


                                         12
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 13 of 28




same time they paid the hourly wages.           Deardorff, Chapman and other Sales

Representatives would receive any wages above the hourly wage around the same time

in any case. That minimal advantage was greatly outweighed by the risk of falling

short of the draw.

        65.   Defendants' time keeping system also discouraged recording additional

hours. While the system recorded shift hours automatically, unscheduled hours had to

be entered in a more complicated manner and often required the approval of managers

who discouraged recording them.

        66.   Following their training         period,   Deardorff and    other   Sales

Representatives were also required, by corporate directive, to spend a half-day a week,

outside of their regular shift hours, making calls to Verizon customers. Often, Sales

Representatives were not compensated for the hours worked performing these sales

calls and encourage not to record the overtime worked performing this task.

        67.   Between their recorded and unrecorded work hours, Deardorff,

Chapman and other Sales Representatives routinely worked more than 40 hours in a

week.

Retail and Service Exemption

        68.   Defendants did not pay Deardorff, Chapman and other Sales

Representatives overtime wages because they relied on the retail and service

exemption codified at 29 U.S.C. § 207(i). The exemption in one form or another is

incorporated into many state wage-and-hour laws. The exemption, often referred to

as the inside sales exemption, has several prerequisites to its application. One of the


                                          13
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 14 of 28




prerequisites to using the inside sales exemption is that an employer must pay

employees an hourly rate that is more than time and one half the applicable minimum

wage.

        69.   Defendants paid Deardorff and Chapman approximately $11.00 an hour

for recorded hours. That is a rate that is only marginally above time and one-half the

federal minimum rate of$7.25 an hour (7.25 times 1.5 is $10.88).

        70.   Defendants paid other Sales Representatives an hourly rate that was

only marginally above the applicable minimum wage for recorded hours.

        71.   When Deardorff, Chapman and other Sales Representatives worked

unrecorded hours, the actual hourly rate that Defendants paid Deardorff, Chapman and

other Sales Representatives was often not more than time and one half the applicable

minimum wage.

        72.   Defendants were not entitled to apply the inside sales exemption in

weeks in which they did not pay Deardorff, Chapman and other Sales Representatives

more than time and one half the applicable minimum wage and therefore were required

to pay Deardorff, Chapman and other Sales Representatives overtime wages in those

weeks but they did not.

        73.   Deardorff and Chapman are aware of other current and former

employees of Defendants who were subject to these same wage-and-hour practices.

        74.   Upon information and belief, Defendants applied these payroll policies

and practices company-wide.




                                         14
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 15 of 28




                               FLSA ALLEGATIONS

       75.    The Fair Labor Standards Act ("FLSA") requires employers to pay

employees overtime compensation at an hourly rate of 150% of an employee's regular

rate of pay for hours worked over 40 in a work week. 29 U.S.C. §207.

       76.     Defendants have violated, and are violating, the provisions of the FLSA

by not paying Deardorff, Chapman and the FLSA Collective Members overtime as

required by law.

       77.     Defendants knowingly, willfully, or in reek.less disregard of the law,

maintained an illegal practice of failing to pay Deardorff, Chapman and the FLSA

Collective Members overtime compensation for all hours worked over 40.

             PENNSYLVANIA MINIMUM WAGE ACT ALLEGATIONS

       78.    The Pennsylvania Minimum Wage Act ("PMW A") requires employers

to pay employees wages for all hours worked during the regular payday and for all

hours worked in excess of 40 in a workweek. 34 Pa. Code § 231.41, et seq.

       79.    Defendants have violated, and continue to violate, the provisions of the

PMWA by their failure to pay Deardorff and all other Sales Representatives all wages

owed as required by law.

      NORTH CAROLINA WAGE AND HOUR ACT ALLEGATIONS

       78.    The North Carolina Wage and Hour Act ("NCWHA") requires

employers to pay employees all wages they are due on the regular payday. N.C. Gen.

Stat. Ann.§ 95-25.1, et seq.




                                          15
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 16 of 28




       79.    Defendants have violated, and are violating, the provisions of the

NCWHA by not paying Chapman and other Sales Representatives all their wages as

required by law.

                   COLLECTIVE ACTION ALLEGATIONS

       80.    Defendants' practice and policy of not paying Sales Representatives

overtime wages affects Plaintiffs Deardorff, Chapman and the FLSA Collective

Members and is a willful violation of the FLSA. Many of these employees have

worked with Deardorff or Chapman and have reported that they were paid in the same

manner and were not paid overtime for all hours worked over 40 per work week as

required by the FLSA.

       81.    These employees are victims of Defendants' unlawful compensation

practices and are similarly situated to Deardorff and Chapman in terms of job duties,

pay, and employment practices.

       82.    Defendants' failure to pay overtime compensation as required by the

FLSA results from a generally applicable, systematic policy and practice and is not

dependent on the personal circumstances of any individual employee and the alleged

violations are evident from Defendants' electronic records.        Thus, Deardorff,

Chapman and the FLSA Class Members are similarly situated employees.

       83.    The specific job titles or precise job requirements of the FLSA Class

Members does not prevent collective treatment. All employees, regardless of their

precise job requirements or rates of pay, are entitled to be properly compensated for

all hours worked in excess of 40 hours per week at the overtime rate. Although the


                                         16
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 17 of 28




issue of damages may be individual in character, there is no detraction from the

common nucleus of liability facts.

                       CLASS ACTION ALLEGATIONS

       84.    The PA and NC Class Members identified above are so numerous that

joinder of all members is impracticable.

       85.    Although the precise number of such persons is not known to Deardorff

and Chapman, the facts on which the calculation of that number can be based are

presently within the sole control of Defendants.

       86.    Upon information and belief, the size of the PA and NC Classes

numbers more than 40 persons.

       87.    Defendants acted or refused to act on grounds generally applicable to

the PA and NC Class Members, thereby making appropriate final injunctive relief or

corresponding declaratory relief with respect to the PA and NC Classes as a whole.

       88.    The Second and Third Causes of Action are properly maintainable as a

class action under Federal Rule-of Civil Procedure 23(b)(3). There are questions of

law and fact common to the PA and NC Class Members that predominate over any

questions solely affecting individual PA and NC Class Members, including but not

limited to:

              a.     whether Defendants failed to pay the PA and NC Class Members

       their wages due in each pay period;

              b.     whether Defendants correctly calculated and compensated the

       PA and NC Class Members for hours worked in excess of 40 per workweek;


                                           17
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 18 of 28




              c.     whether Defendants failed to keep true and accurate time records

       for all hours worked by the PA and NC Class Members; and

              d.     the nature and extent of PA and NC Class-wide injury and the

       appropriate measure of damages for the PA and NC Class Members.

       89.    The claims of the PA Class Representative, Jessica Deardorff, are

typical of the claims of the PA Class Members she seeks to represent and the claims

of the NC Class Representative Plaintiff David Chapman, are typical of the NC Class

Members he seeks to represent. The PA and NC Class Representatives and the PA

and NC Class Members who work or have worked for Defendants have been subjected

to their policy and pattern or practice of failing to pay wages due in each pay.

Defendants acted and refused to act on grounds generally applicable to the PA and :SC

Class Members, thereby making declaratory relief with respect to the PA and NC Class

Members appropriate.

       90.    The PA and NC Class Representatives will fairly and adequately

represent and protect the interests of the PA and NC Class Members.

              a.     The PA and NC Class Representatives understands that, as class

       representative, they assume a fiduciary responsibility to the PA and NC Class

       Members to represent their interests fairly and adequately.

              b. The PA and NC Class Representatives recognizes that as class

      representative, they must represent and consider the interests of the PA and NC

      Class Members just as they would represent and consider their own interests.




                                          18
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 19 of 28




       91.     The PA and NC Class Representatives understand that in decisions

regarding the conduct of the litigation and its possible settlement, they must not favor

their own interests over those of the PA and NC Class Members.

       92.     The PA and NC Class Representatives recognize that any resolution of

a class action lawsuit, including any settlement or dismissal thereof, must be in the

best interests of the PA and NC Class Members.

       93.     The PA and NC Class Representatives understand that in order to

provide adequate representation, they must remain informed of developments in the

litigation, cooperate with class counsel by providing them with information and any

relevant documentary material in their possession, and testify, if required, in a

deposition and in trial.

       94.     The PA and NC Class Representatives have retained counsel competent

and experienced in complex class action employment litigation.

       95.     A class action is superior to other available methods for the fair and

efficient adjudication of this litigation - particularly in the context of wage litigation

like the present action, where individual plaintiffs may lack the financial resources to

vigorously prosecute a lawsuit in federal court against a corporate defendant. The PA

and NC Class Members have been damaged and are entitled to recovery as a result of

Defendants' common and uniform policies, practices, and procedures. Although the

relative damages suffered by individual members of each class are not de minimis,

such damages are small compared to the expense and burden of individual prosecution

of this litigation. In addition, class treatment is superior because it will obviate the need


                                             19
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 20 of 28




for unduly duplicative litigation that might result in inconsistent judgments about

Defendants' practices.

                     FIRST CAL'SE OF ACTION
        FLSA Claims for Failure to Pay Overtime Compensation
   (Brought on Behalf of Plaintiffs Deardorff, Chapman and the FLSA
                          Collective Members)

       96.     Plaintiffs Deardorff and Chapman and FLSA Collective Members re-

allege and incorporate by reference all allegations in all preceding paragraphs.

       97.     Defendants failed to pay overtime wages to Deardorff, Chapman, and

the FLSA Collective Members for all the hours they worked more than 40 in a

workweek as required by the Fair Labor Standards Act, 29 U.S.C. §201, et seq. and its

implementing regulations.

       98.     Defendants' failure to pay proper overtime wages for each hour worked

over 40 per week was willful within the meaning of the FLSA.

       99.     Defendants' failure to comply with the FLSA overtime protections

caused Plaintiffs and the FLSA Collective Members to suffer loss of wages and

interest thereon.

                      SECOND CAUSE OF ACTION
             PMWA Claims for Failure to Pay Wages When Due
       (Brought on Behalf of Plaintiff Deardorff and PA Class Members)

       100.    Plaintiff Deardorff re-alleges and incorporates by reference all

allegations in all preceding paragraphs.

       101.    Defendants failed to pay all wages earned to Deardorff and PA Class

Members as required by the PMWA, 34 Pa. Code § 231 et seq.



                                           20
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 21 of 28




       102.     Defendants' failure to comply with PA wage and hour laws caused

Deardorff and PA Members to suffer loss of wages and interests thereon.

                   THIRD CAUSE OF ACTION
        NCWHA Claims for Failure to Pay Wages When Due
   (Brought on Behalf of Plaintiff Chapman and NC Class Members)

       103.     Plaintiff Chapman re-alleges and incorporates by reference all

allegations in all preceding paragraphs.

        I 04.   Defendants failed to pay all wages earned to Chapman and NC Class

Members as required by the NCWHA, NC Gen Stats.§ 95-25.1, et seq.

       105.     Defendants' failure to comply with NC wage-and-hour protections

caused Chapman and NC Class Members to suffer loss of wages and interest thereon.

                                PRAYER FOR RELIEF

       WHEREFORE Plaintiffs Deardorff and Chapman, on behalf of themselves

and the Collective, and PA and NC Class Action Members, pray for relief as

follows:

       A.       A jury trial on all issues so triable;

       B.       For an Order recognizing this proceeding as a collective action under

§216(b) of the FLSA and ordering notice to the putative class members at the earliest

opportunity to ensure class members' claims are not lost to the FLSA statute of

limitations;

       C.       For an Order finding Defendants liable for unpaid back wages due to

Plaintiffs (and those who have joined in the suit) and for liquidated damages equal in

amount to the unpaid compensation found due to Plaintiffs under the FLSA;


                                              21
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 22 of 28




       D.        For an Order awarding Plaintiffs (and those who have joined in the suit)

the costs of this action as provided under the FLSA;

       E.        For an Order awarding Plaintiffs (and those who have joined in the suit)

their attorneys' fees as provided under the FLSA;

       F.        For an Order awarding Plaintiffs (and those who have joined in the suit)

pre-judgment and post-judgment interest at the highest rates allowed by law; and

       G.        With respect for the PA class:

            1.   Certifying this action as a class action;

            ii. Designating Plaintiff Deardorff as the PA Class Representative;

            iii. Declaring that the practices complained of herein are unlawful under

                 Pennsylvania state laws;

            iv. Appointing the undersigned as class counsel;

            v. Ordering appropriate equitable and injunctive relief to remedy

                 Defendants' violations of state law, including but not necessarily limited

                 to an order enjoining Defendants from continuing its unlawful practices;

            vi. A warding damages, appropriate statutory penalties, and restitution to be

                 paid by Defendants according to proof;

            vii. Awarding pre-judgment and post-judgment interest, as provided by law;

            viii. Ordering such other injunctive and equitable relief as the Court may

                 deem just and proper; and

            ix. Awarding Plaintiffs their attorneys' fees and costs of suit, including

                 expert fees and costs.


                                             22
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 23 of 28




       II.          With respect to the NC Class:

            1.      Certifying this action as a class action;

            11.     Designating Plaintiff Chapman as the Class Representative;

            iii.    Declaring that the practices complained of herein are unlawful under

                     North Carolina state laws;

            1v.     Appointing the undersigned as class counsel;

            v.       Ordering appropriate equitable and injunctive relief to remedy

                    Defendants' violations of state law, including but not necessarily

                     limited to an order enjoining Defendants from continuing its unlawful

                     practices;

            v1.     Awarding damages, liquidated damages, appropriate statutory

                    penalties, and restitution to be paid by Defendants according to proof;

            vu.     Awarding pre-judgment and post-judgment interest, as provided by

                    law;

            v111.   Ordering such other injunctive and equitable relief as the Court may

                    deem just and proper; and

            1x.     Awarding Plaintiffs their attorneys' fees and costs of suit, including

                    expert fees and costs.

       I.           For an Order granting such other and further relief as may be necessary

and appropriate.




                                                  23
   Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 24 of 28




Dated:   June 18, 2019
                                           lly Submitted,



                                  daaro roouttengolden.com
                                  OUTIEN & GOLDEN LLP
                                  685 Third A venue, 25th Floor
                                  New York, NY 10017
                                  Telephone: (212) 245-1000
                                  Facsimile: (646) 509-2060

                                  Molly A. Brooks
                                  (pro hac vice application forthcoming)
                                  mb@outtengolden.com
                                  OUTTEN & GOLDEN LLP
                                  685 Third A venue, 25th Floor
                                  New York, NY 10017
                                  Telephone: (212) 245-1000
                                  Facsimile: (646) 509-2060

                                  Maya S. Jumper
                                  (pro hac vice application forthcoming)
                                  mjumper@outtengolden.com
                                  OUTTEN & GOLDEN LLP
                                  685 Third A venue, 25th Floor
                                  New York, NY 10017
                                  Telephone: (212) 245-1000
                                 Facsimile: (646) 509-2060

                                 Michael J.D. Sweeney, Esq. (pro hace vice
                                 application forthcoming)
                                 GETMAN, SWEENEY & DUNN, PLLC
                                 260 Fair Street
                                 Kingston, , NY 12401
                                 phone: (845)255-9370
                                 fax: (845) 255-8649
                                 Email: msweeney@getmansweeney.com




                                 24
Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 25 of 28




                 Exhibit A
 Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 26 of 28




            CONSENT TO SUE UNDER THE FLSA


I, Jessica Deardorff, hereby consent to be a plaintiff in an action
under the Fair Labor Standards Act, 29 U.S.C. §201 et seq., to
secure any unpaid wages, minimum wages, overtime pay,
liquidated damages, attorneys' fees, costs and other relief arising
out of my employment with Cellular Sales and any other
associated parties.

I authorize Getman, Sweeney & Dunn, PLLC, Outten & Golden,
LLP, and any associated attorneys as well as any successors or
assigns, to represent me in such action.

             4/28/2019
Dated:


Signature:-----~--+=---------------
Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 27 of 28




                 Exhibit B
Case 2:19-cv-02642-NIQA Document 1 Filed 06/18/19 Page 28 of 28




                  CONSENT TO SVE UNDER THE FLSA


      I, David Chapman, hereby consent to be a plaintiff in an action
      under the Fair Labor Standa~d~ Act, 29 U.S.C. §201 et seq., to
     secure any unpaid wages, mm,1mum wages, overtime pay,
     liquidated damages, atto~eys fees, costs and other relief arisin
    out of my employment with Cellular Sales and any other            g
    associated parties.

    I authorize Getman, Sweeney & Dunn, PLLC, Outten & Gold
                        · d.attorneys ~s we11 as any successors oren,
   LLP, and any associate
   assigns, to represent me m such action.


  Dated:   QC//30 //q
